ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Simon Defense Inc.                            )      ASBCA No. 62068
                                              )
Under Contract No. SPE7L3-17-P-0429           )

APPEARANCE FOR THE APPELLANT:                        Mr. C. James Calleson
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Colleen T. Loughran, Esq.
                                                     Adam J. Heer, Esq.
                                                      Trial Attorneys
                                                      DLA Land and Maritime
                                                      Columbus, OH

                ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

        On July 26, 2019, the Board ordered appellant, within 21 days, to file its complaint or
notify the Board if more time was needed and why. The Order was sent to appellant by U.S.
mail to the business address provided by C. James Calleson, appellant's President and
Director of Operations, but was returned to the Board as undeliverable. On August 23,
2019, the Board attempted to contact appellant by telephone using three different numbers
associated'with appellant, but was unsuccessful. The Board then emailed appellant on the
same date requesting updated contact information, but appellant did not respond.

       On September 3, 2019, the Board emailed appellant using appellant's business email
address and Mr. Calleson's personal email address, again requesting appellant contact the
Board, but did not receive a reply. On September 4, 2019, the Board ordered appellant,
within 21 days, to either file a complaint or show cause why the appeal should not be
dismissed for failure to prosecute. The Order was sent to appellant by email to appellant's
email address, Mr. Calleson's personal email address, and by certified U.S. Postal Service
mail. This Order was returned to the Board as undeliverable.

       Appellant has failed to respond to Board Orders dated July 26, 2019 and September 4,
2019, and has repeatedly failed to respond to the Board's emails requesting updated
contact information. Accordingly, this appeal is dismissed with prejudice under Board
Rule 17 for failure to prosecute.

       Dated: October 2, 2019




                                                    ministrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals



 I concur                                        I concur /,,.---
                                                           /




 RICHARD SHACKLEFORD                             OWEN C. WILSON
 Administrative Judge                            Administrative Judge
 Vice Chairman                                   Vice Chairman
 Armed Services Board                            Armed Services Board
 of Contract Appeals                             of Contract Appeals




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62068, Appeal of Simon Defense Inc.,
rendered in conformance with the Board's Charter.

      Dated:


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2